Exhibit 10.1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
ASSET PURCHASE AGREEMENT
 
This ASSET PURCHASE AGREEMENT (“Agreement”) dated as of June 13, 2013 (the
“Effective Date”) is between ACTIVECARE, INC., a Delaware corporation with its
principal place of business at 1365 West Business Park Dr., Orem, Utah
(“Seller”), and THE HORROCKS COMPANY, LLC, a Utah limited liability company
(“Buyer”). Seller or Buyer may also be referred to in this Agreement
individually as “Party” and collectively as the “Parties”.
 
Background
 
A. Seller is a publicly-traded company in the business of developing and
marketing Global Positioning System (“GPS”) and cellular communication and
monitoring technologies for use in the healthcare and personal security markets
(the “Health Care Technology Business”).
 
B. In addition to the Health Care Technology Business, Seller manufactures,
distributes and sells medical diagnostic stains and solutions under the business
registration name “Volu-Sol Reagents” as registered with the Utah Division of
Corporations and Commercial Code (the “Volu-Sol Business”).
 
C. Seller desires to sell to Buyer and Buyer desires to purchase from Seller
certain assets used in the operation of the Volu-Sol Business for cash
consideration and certain additional payments more fully described in Section
1.4 below.
 
Agreement
 
NOW THEREFORE in consideration of the mutual promises set forth in this
Agreement and the payment of the Purchase Price as set forth below and for other
good and valuable consideration the sufficiency and receipt of which the Parties
acknowledge by their execution of this Agreement, the Parties agree as follows:
 
ARTICLE 1                        ASSET PURCHASE AND SALE
 
1.1 Asset Purchase and Sale. On the terms and subject to the conditions
described in this Agreement, Seller shall sell, assign, transfer, convey, and
deliver to Buyer, and Buyer shall purchase from Seller, certain assets used in
the operation of the Volu-Sol Business (the “Assets”), including without
limitation the following:
 
(a) All items of tangible personal property of Seller used in connection with or
associated with the Volu-Sol Business, including furniture, fixtures, equipment,
supplies, inventory, including without limitation all such items listed on
Schedule 1.1(a), but excluding the items identified on Schedule 1.2(b);
 
(b) The Multi-Tenant Industrial Gross Lease, dated November 9, 2010, for
approximately 11,500 square feet of general office and warehouse space located
at 5095 West 2100 South, West Valley City, Utah, between Seller as the tenant
and Phoenix 2006 Partners, LLC, an Arizona limited liability company, as the
landlord (the “Lease”); and
 
(c) All rights of Seller under and with respect to any third party product
warranties applicable to any of the Assets.
 
 
 

--------------------------------------------------------------------------------

 
1.2 Excluded Assets. Notwithstanding any other provisions of this Agreement to
the contrary, the following items shall be excluded from the Assets:
 
(a) All cash and cash equivalents; and
 
(b) The specific items identified on Schedule 1.2(b).
 
1.3 Purchase Price. The total purchase price for the Assets (the “Purchase
Price”) shall be paid to Seller as follows:
 
(a) Two Hundred Twenty Thousand Dollars ($220,000.00) to be paid to Seller by
certified or bank cashier’s check or wire transfer at the Closing (as defined
below);
 
(b) the Additional Payments (as defined below); and
 
(c) the assumption of Buyer of the Lease by executing and delivering at Closing
an Assignment of the Lease attached hereto as Exhibit A.
 
1.4 Additional Payments By Buyer to Seller. As additional consideration for the
Assets, on each of the first (1st), second (2nd), third (3rd), fourth (4th) and
fifth (5th) anniversary of the Closing Date (the “Additional Payments Period”),
Buyer shall pay to Seller by certified or bank cashier’s check or wire transfer
within five (5) Business Days an amount equal to five percent (5%) of the net
income of Buyer for the previous twelve (12) month period ending on such
anniversary of the Closing Date (each an “Additional Payment”).  Notwithstanding
the foregoing, Buyer shall have no obligation to pay to Seller the Additional
Payment if Buyer’s sales revenue for the previous twelve (12) month period
ending on such anniversary of the Closing Date is less than Four Hundred Sixty
Five Thousand Dollars ($465,000), which is Seller’s sales revenue attributed to
the Volu-Sol Business for the twelve (12) month period ending on the Closing
Date.
 
1.5 Conduct of Business During the Additional Payments Period.   During the
Additional Payments Period, Buyer shall (i) operate the Volu-Sol Business in the
ordinary course in a manner consistent with Seller’s past practices, (ii)
maintain separate books and records of the Volu-Sol Business so as to make
calculation of net income and sales revenue accurate and verifiable; and (iii)
not act in an arbitrary or commercially unreasonable manner in the conduct or
operation of the Volu-Sol Business so as to materially interfere with the
achievement of the Additional Payments, which shall include not taking the
following actions: (x) changing any of the revenue recognition or other
accounting policies used by Seller for the Volu-Sol Business and (y) disposing
or agreeing to dispose of, directly or indirectly, all or a material portion of
the Volu-Sol Business’ assets.
 
 
 

--------------------------------------------------------------------------------

 
1.6 Change of Control During the Additional Payments Period.  In the event of
(i) a merger of Buyer into any other corporation or other entity; (ii) the sale,
lease or disposition of all or substantially all of the assets of Buyer; or
(iii) the sale of all or substantially all of the assets of the Volu-Sol
Business (each a “Change of Control”) prior to the end of the Additional
Payments Period, Buyer shall pay to Seller upon any such Change of Control an
amount equal to the average of all Additional Payments previously paid by Buyer
to Seller for each year remaining in the Additional Payments Period.
 
1.7 Allocation of Purchase Price. The Purchase Price shall be allocated among
the Assets in accordance with Schedule 1.7.  Seller and Buyer shall be bound by
that allocation in reporting the sale of the Assets by Seller to Buyer and the
related transactions contemplated by this Agreement (the “Transactions”) to any
governmental authority (including without limitation the Internal Revenue
Service).
 
1.8 Retained Liabilities.
 
(a) Seller shall retain, and shall be solely responsible for, any and all
claims, liabilities, expenses, costs, damages, obligations, debts, penalties,
fines, demands, or other losses of any kind and nature, including, without
limitation, with respect to the Assets or the use of the Assets by Seller with
respect to the operation of the Volu-Sol Business, in each case except solely to
the extent losses (and the events, facts and circumstances giving rise thereto)
first arise following the Effective Date.
 
1.9 Taxes. Each Party shall bear all sales, transfer, use, value-added, income
and other taxes, if any, imposed upon it by any governmental authority with
respect to the assignment and sale of the Assets to Buyer from Seller.
 
ARTICLE 2                        THE CLOSING


2.1 Time and Place of the Closing. The closing of the Transactions (the
“Closing”) will be held on or before June 13, 2013 at the  offices of Durham
Jones & Pinegar, P.C., 111 East Broadway, Suite 900, Salt Lake City, Utah, or at
a time and place mutually agreed upon by the Parties (the “Closing Date”).
 
2.2 Deliveries by Seller. At the Closing, Seller shall convey, assign, and
transfer the Assets to Buyer through the execution and delivery of the following
documents:
 
(a) A bill of sale in the form attached hereto as Exhibit B; and
 
(b) An executed letter of transfer and any additional instruments or documents
required by the Utah Division of Corporations and Commercial Code to assign and
transfer the business name registration of Volu-Sol Reagents from Seller to
Buyer; and
 
(c) An executed assignment agreement assigning the domain name registrations
listed on Schedule 1.1(a) to Buyer in substantially the form attached hereto as
Exhibit C;
 
(d) An executed Assignment of Lease; and
 
(e) Such other assignment or conveyance documents as may be reasonably requested
by Buyer.
 
2.3 Deliveries by Buyer. At the Closing, Buyer shall deliver to Seller the
Purchase Price to Seller in accordance with Section 1.3 above.
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE 3                        REPRESENTATIONS AND WARRANTIES OF THE PARTIES
 
3.1 Representations and Warranties of Buyer. Buyer represents and warrants to
Seller that the following statements are true, correct and complete:
 
(a) Authorization. Buyer is a limited liability company duly organized, validly
existing and in good standing under the laws of the state of Utah, with all
requisite company power and authority to own and operate its properties and to
carry on its business as now conducted. Buyer has taken all entity action
necessary to authorize its execution, delivery and performance of this
Agreement.  Buyer has full company power and authority to enter into this
Agreement and carry out the terms hereof. This Agreement has been duly executed
and delivered by Buyer and is binding upon and enforceable against Buyer in
accordance with its terms, except as enforceability may be limited or affected
by applicable bankruptcy, insolvency, reorganization, or other laws of general
application relating to or affecting creditors’ rights generally and except as
enforceability may be limited by rules of law governing specific performance,
injunctive relief or other equitable remedies.
 
(b) Conflicts. The execution, delivery and performance of this Agreement by
Buyer, the compliance by Buyer with the provisions of this Agreement and the
consummation of the Transactions described in this Agreement will not conflict
with or result in the breach of any of the terms or provisions of or constitute
a default under: (i) the articles of organization or operating agreement of
Buyer; (ii) any note, indenture, mortgage, deed of trust, loan agreement, lease
or other agreement or instrument to which Buyer is a party or by which Buyer is
bound; or (iii) any statute or any order, rule, regulation or decision of any
court or regulatory authority or governmental body applicable to Buyer.
 
(c) Consents. No consent, approval, authorization, order, designation or
declaration of any court or regulatory authority or governmental body, federal
or other, or third person is required to be obtained by Buyer for the
consummation of the Transactions described in this Agreement.
 
3.2 Representations and Warranties of Seller. Seller represents and warrants to
Buyer that the following statements are true, correct and complete:
 
(a) Authorization. Seller is a corporation, duly incorporated, validly existing
and in good standing under the laws of the state of Delaware, with all requisite
corporate power and authority to own and operate its properties and to carry on
the Volu-Sol Business as now conducted. Seller has taken all corporate action
necessary to authorize its execution, delivery and performance of this
Agreement.  Seller has full corporate power and authority to enter into this
Agreement and carry out the terms hereof. This Agreement has been duly executed
and delivered by Seller and is binding upon and enforceable against Seller in
accordance with its terms, except as enforceability may be limited or affected
by applicable bankruptcy, insolvency, reorganization, or other laws of general
application relating to or affecting creditors’ rights generally and except as
enforceability may be limited by rules of law governing specific performance,
injunctive relief or other equitable remedies.
 
 
 

--------------------------------------------------------------------------------

 
(b) Conflicts. The execution, delivery and performance of this Agreement by
Seller, the compliance by Seller with the provisions of this Agreement and the
consummation of the Transactions described in this Agreement will not conflict
with or result in the breach of any of the terms or provisions of or constitute
a default under: (i) the certificate of incorporation or bylaws of Seller; (ii)
any note, indenture, mortgage, deed of trust, loan agreement, lease or other
agreement or instrument to which Seller is a party or by which Seller is bound;
or (iii) any statute or any order, rule, regulation or decision of any court or
regulatory authority or governmental body applicable to Seller.
 
(c) Consents.  No consent, approval, authorization, order, designation or
declaration of any court or regulatory authority or governmental body, federal
or other, or third person is required to be obtained by Seller for the
consummation of the Transactions described in this Agreement.
 
(d) Financial Statements.  The financial statements of the Volu-Sol Business
made available by Seller to Buyer prior to the Closing Date and attached hereto
as Exhibit D fairly represent the financial condition of the Volu-Sol Business
as of the Closing Date.
 
(e) Title to Assets.  At the Closing, Seller shall have clear and marketable
title to the Assets, and will convey the Assets to Buyer free and clear of all
liens and encumbrances.
 
(f) Legal Compliance.  Seller has complied with and is not in violation of any
applicable governmental statutes, laws, regulations or rules relating to the
Assets.
 
ARTICLE 4                             COVENANTS
 
4.1 Non-Competition.
 
(a) Seller hereby agrees that for a five (5) year period following the Closing
Date, Seller shall not in any capacity, or in association with others, directly
or indirectly, as advisor, agent, owner, partner, equity holder, beneficial
owner or in any other capacity:
 
(i) engage in the Volu-Sol Business or in any business activity that competes
with the Volu-Sol Business (the “Competitive Activities”)
 
(ii) own any interest in, manage, operate, join or control any business or
organization that engages in a Competitive Activity, provided that Seller shall
not be prohibited from being a passive owner of not more than five percent (5%)
of the outstanding stock of any class of a corporation so long as Seller has no
active participation in the business of such corporation; or
 
(iii) solicit customers or suppliers of Buyer to cease doing business with or
reduce its relationship with the Buyer.
 
 
 

--------------------------------------------------------------------------------

 
If a court determines that the restrictions set forth in this Section 4.1 above
are too broad or otherwise unreasonable under applicable law, including with
respect to time or geographical scope, the court is hereby requested and
authorized by the Parties without further action by the Parties to revise the
restrictions in Section 4.1 to include the maximum restrictions allowed under
applicable law.
 
(b) Seller’s Acknowledgment. Seller hereby expressly acknowledges that the
covenants contained in this Section 4.1 are integral to the purchase of the
Assets by Buyer and that without the protection of such covenants, Buyer would
not have entered into this Agreement.  Seller hereby further acknowledges that
money damages will be impossible to calculate and may not adequately compensate
Buyer in connection with an actual or threatened breach of the provisions of
this Section 4.1.  Accordingly, Seller hereby expressly waives all rights to
raise the adequacy of Buyer’s remedies at law as a defense if Buyer seeks to
enforce by injunction or other equitable relief the due and proper performance
and observance of the provisions of this Section 4.1.
 
4.2 Employees. Seller’s employees listed on Schedule 4.2 shall be reasonably
available to assist Buyer in conducting the Volu-Sol Business for the thirty
(30) day period following the Closing Date (the “Transition Period”). Buyer
shall pay for any costs and expenses relating to such assistance provided by
Seller’s employees to Buyer during the Transition Period.
 
4.3 Cessation of Volu-Sol Business; Change of Name. From and after the Closing
Date, Seller shall cease to conduct the Volu-Sol Business.  Promptly following
the Closing Date, (i) Seller shall take all actions required to transfer the
business registration name “Volu-Sol Reagents” to Buyer and (ii) Seller shall
not use any corporate, trade, or service name including the words “Volu-Sol”,
“Volu-Sol Reagents” or any similar words, including on Seller’s websites.
 
4.4 Further Assurances.  Upon the terms and subject to the conditions contained
in this Agreement, the Parties agree after the Closing (a) to use all
commercially reasonable efforts to take, or cause to be taken, all actions and
to do, or cause to be done, all things necessary, proper or advisable to
consummate and make effective the Transactions contemplated by this Agreement,
(b) to execute any documents, instruments or conveyances of any kind which may
be reasonably necessary or advisable to carry out the Transactions contemplated
hereunder, and (c) to cooperate with each other in connection with the
foregoing.
 
ARTICLE 5                        DISCLAIMER OF ADDITIONAL WARRANTIES.
 
Buyer hereby acknowledges and agrees that Seller makes no representations or
warranties whatsoever, express or implied, with respect to any matter relating
to the Assets (including, without limitation, income to be derived or expenses
to be incurred in connection with the Assets, the physical condition of any real
or personal property comprising a part of the Assets, the value of the Assets
(or any portion thereof), the transferability of the Assets, or any other matter
or thing relating to the Assets or any portion thereof).  Without in any way
limiting the foregoing, SELLER HEREBY DISCLAIMS ANY WARRANTY (EXPRESS OR
IMPLIED) OF MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE AS TO THE
ASSETS OR ANY PORTION OF THE ASSETS.  Buyer further acknowledges that Buyer has
conducted an independent inspection and investigation of the physical condition
of all portions of the Assets as Buyer deemed commercially reasonable, necessary
and appropriate and that in proceeding with its acquisition of such, Buyer is
doing so based solely upon such independent inspections and
investigations.  Accordingly, Buyer will accept the Assets at the Closing “AS
IS,” “WHERE IS,” and “WITH ALL FAULTS.”  Without limiting the generality of the
immediately foregoing, Seller hereby expressly disclaims and negates any
representation or warranty, express or implied, at common law, by statute, or
otherwise, relating to the condition of the Assets; it being the intention of
the Parties that the Assets are to be accepted by Buyer in their present
condition and state of repair.
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE 6                        CONDITIONS TO CLOSING
 
6.1 Conditions to Obligations of Buyer.  The obligation of Buyer to effect the
Transactions contemplated by this Agreement shall be subject to the fulfillment
at or prior to the Closing of the following additional conditions:
 
(a) Representations and Warranties.  The representations and warranties made by
Seller are true and correct in all material respects as of the Closing Date as
if given as of the Closing Date; and
 
(b) Performance of Covenants.  Seller shall have performed any obligation and
complied in all material respects with any agreement or covenant to be performed
or complied with by Seller under this Agreement; and
 
(c) Financing. Buyer shall have obtained the funds necessary to consummate the
Transactions as contemplated by this Agreement.
 
Any condition specified in this Section 6.1 may be waived by Buyer; provided,
however, that no such waiver shall be effective against Buyer unless it is set
forth in a writing executed by Buyer.
 
6.2 Conditions to Obligations of Seller.  The obligation of Seller to effect the
Transactions contemplated by this Agreement shall be subject to the fulfillment
at or prior to the Closing of the following additional conditions:
 
(a) Representations and Warranties.  The representations and warranties made by
Buyer are true and correct in all material respects as of the Closing Date as if
given as of the Closing Date; and
 
(b) Performance of Covenants.  Buyer shall have performed any obligation and
complied in all material respects with any agreement or covenant to be performed
or complied with by Buyer under this Agreement.
 
Any condition specified in this Section 6.2 may be waived by Seller; provided,
however, that no such waiver shall be effective against Seller unless it is set
forth in a writing executed by Seller.
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE 7                        INDEMNIFICATION
 
7.1 Survival. The representations, warranties, covenants and agreements
contained in this Agreement will survive the Closing Date, provided that the
representations and warranties will survive for six (6) months after the Closing
Date (the “Survival Period”), at which point such representations and warranties
and any claim for indemnification under this ARTICLE 7 will terminate, except
for any then-pending Claims made by such termination date in accordance with
Section 7.4.
 
7.2 Indemnification by Buyer.  From and after the Closing, Buyer will indemnify
and hold harmless Seller and its officers, directors, employees, shareholders,
successors and assigns (collectively, “Seller Indemnitees”) from and against,
and will pay to Seller Indemnitees the amount of, any and all losses,
liabilities, claims, damages, penalties, interest, fines, judgments, awards,
settlements, taxes, costs, fees (excluding consequential, punitive, indirect,
exemplary damages or any damages measured by lost profits or a multiple of
earnings), expenses (including, but not limited to, attorneys’ fees) and
disbursements (collectively “Losses”) incurred by any Seller Indemnitees based
upon (i) any breach of or inaccuracy in the representations and warranties of
Buyer contained in this Agreement or any agreements or documents executed and
delivered by Buyer in connection herewith, (ii) any breach of the covenants or
agreements of Buyer contained in this Agreement or any agreements or documents
executed and delivered by Buyer in connection herewith; and (iii) any
liabilities or other obligation of Buyer incurred after the Closing Date.
 
7.3 Indemnification by Seller.   From and after the Closing, Seller will
indemnify and hold harmless Buyer and its officers, directors, employees,
shareholders, successors and assigns (collectively, “Buyer Indemnitees” and with
any Buyer Indemnitee or any Seller Indemnitee being referred to herein as an
“Indemnitee”) from and against, and will pay to Buyer Indemnitees the amount of,
any and all Losses incurred by any Buyer Indemnitees based upon (i) any breach
of or inaccuracy in the representations and warranties of Seller contained in
this Agreement or any agreements or documents executed and delivered by Seller
in connection herewith, (ii) any breach of the covenants or agreements of Seller
contained in this Agreement or any agreements or documents executed and
delivered by Seller in connection herewith; and (iii) any liabilities or other
obligation of Seller incurred before the Closing Date.
 
7.4 Procedures.
 
(a) Notice of Losses by an Indemnitee. As soon as reasonably practicable after
an Indemnitee has knowledge of any claim that it has under this ARTICLE 7 that
may result in a Loss (a “Claim”), the Indemnitee shall give written notice
thereof (a “Claims Notice”) to the party with an obligation to indemnify under
this ARTICLE 7 (the “Indemnifying Party”). A Claims Notice must describe the
Claim in reasonable detail, and indicate the amount (estimated, as necessary and
to the extent feasible) of the Loss that has been or may be suffered by the
Indemnitee. No delay in or failure to give a Claims Notice by the Indemnitee to
the Indemnifying Party pursuant to this Section 7.4(a) will adversely affect any
of the other rights or remedies that the Indemnitee has under this Agreement, or
alter or relieve the Indemnifying Party of its obligations under this Agreement
except to the extent of prejudice resulting therefrom to the Indemnifying Party.
The Indemnifying Party shall respond to the Indemnitee (a “Claim Response”)
within fifteen (15) business days (the “Response Period”) after the date the
Claims Notice is received by the Indemnifying Party. Any Claim Response must
specify whether or not the Indemnifying Party disputes the Claim described in
the Claims Notice. If the Indemnifying Party fails to give a Claim Response
within the Response Period, the Indemnifying Party will be deemed not to dispute
the Claim described in the related Claims Notice. If the Indemnifying Party
elects not to dispute a Claim described in a Claims Notice, whether by failing
to give a timely Claim Response or otherwise, then the amount of Losses alleged
in such Claims Notice shall be considered finally determined and will be
conclusively deemed to be an obligation of the Indemnifying Party. If the
Indemnifying Party delivers a Claim Response within the Response Period
indicating that it disputes one or more of the matters identified in the Claims
Notice, the Indemnifying Party and the Indemnitee shall promptly meet and use
their reasonable efforts to settle the dispute.
 
 
 

--------------------------------------------------------------------------------

 
(b) Opportunity to Defend Third Party Claims. If any claim by a third party
against an Indemnitee for which indemnification is sought by an Indemnitee, the
Indemnifying Party has the right, exercisable by written notice to the
Indemnitee, within ten (10) business days after receipt of a Claims Notice from
the Indemnitee to assume and conduct the defense of such claim with counsel
selected by the Indemnifying Party. If the Indemnifying Party has assumed such
defense as provided in this Section 7.4(b), the Indemnifying Party will not be
liable for any legal expenses subsequently incurred by any Indemnitee in
connection with the defense of such Claim. If the Indemnifying Party does not
assume the defense of any third party claim in accordance with this Section
7.4(b) and to the extent that such Claim is subject to indemnification under
this Agreement, the Indemnitee may continue to defend such claim at the sole
cost of the Indemnifying Party and the Indemnifying Party may still participate
in, but not control, the defense of such third party claim at the Indemnifying
Party’s sole cost and expense. Notwithstanding the foregoing, regardless of
which party controls the defense of a claim, such party shall have an obligation
to keep the other party informed as to the progress and status of such claim and
to provide such other party with such information about the claim as it shall
reasonably request.
 
(c) Settlement. Before agreeing to any settlement of, or the entry of any
judgment arising from, any Claim, the party controlling the defense of such
Claim shall give the other party at least ten (10) days to consent to such
settlement or entry of judgment and shall provide the other party with all
information as such other party shall reasonably request in order to evaluate
the settlement or entry of judgment. The party controlling the defense shall not
agree to any settlement of, or the entry of any judgment arising from, any Claim
unless it receives the consent of the other party, which consent may not be
unreasonably withheld or delayed, unless (i) the sole relief provided is
monetary damages to be paid by the party controlling the defense, and (ii) such
settlement includes an unconditional release in favor of the Indemnitee by the
third-party claimant from all liability with respect to such claim (other than
liability for payment of any amounts in connection with such settlement).
 
(d) Final Determination of Indemnification Liabilities. For purposes of this
ARTICLE 7 a Party’s indemnification responsibility will be considered “finally
determined” (i) if the Party fails to object to a request for indemnification by
way of a Claim Response in accordance with Section 7.4(a), (ii) by the agreement
of the Parties after meeting and using their reasonable efforts to settle the
dispute in accordance with Section 7.4(a) or (c) by a final determination of a
court of competent jurisdiction.
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE 8                             MISCELLANEOUS
 
8.1 Notices. All notices and other communications under this Agreement to any
Party shall be in writing and shall be deemed given (i) when delivered
personally, (ii) when telecopied (which is confirmed) to that Party at the
telecopy number for that Party set forth below, (iii) three (3) days after being
mailed by certified mail (return receipt requested) to that Party at the address
for that Party (or at such other address for such Party as such Party shall have
specified in notice to the other Parties), or (iv) on the next business day if
delivered by overnight courier to that Party at that address:
 
 
If to Buyer:
The Horrocks Company, LLC

 
58 Roberts Circle

 
Farmington, UT 84004

 
Tel: (801) 859-1204

Email: horrocksfamily@msn.com


 
With a copy (which shall not constitute notice) to:

 
 
Douglas R. Brewer, P.C.

 
1706 S. 500 W., Suite 100

 
Bountiful, Utah 84010

 
Attention:  Douglas R. Brewer

 
 
Tel:(801) 335-0545

Fax:           (801) 208-2800
Email:  doug@douglasbrewerlaw.com


 
If to Seller:
ActiveCare, Inc.

 
1365 West Business Park Dr.

Orem, Utah  84058
Attention:  Michael Acton
Tel: (877) 219-6050
Fax: (855) 864-2511
Email: macton@activecare.com


 
With a copy (which shall not constitute notice) to:

 
 
Durham Jones & Pinegar, P.C.

 
111 East Broadway, Suite 900

 
Salt Lake City, Utah 84111

 
Attention:  Kevin R. Pinegar

Tel:           (801) 415-3000
Fax:           (801) 415-3500
Email:  kpinegar@djplaw.com


 
 

--------------------------------------------------------------------------------

 
8.2 Non-Waiver. No failure by any Party to insist upon strict compliance with
any term or provision of this Agreement, to exercise any option, to enforce any
right, or to seek any remedy upon any default of any other Party shall affect,
or constitute a waiver of, any other Party’s right to insist upon such strict
compliance, exercise that option, enforce that right, or seek that remedy with
respect to that default or any prior, contemporaneous, or subsequent default. No
custom or practice of the Parties at variance with any provision of this
Agreement shall affect or constitute a waiver of, any Party’s right to demand
strict compliance with the provisions of this Agreement.
 
8.3 Headings. The headings of the various articles and sections of this
Agreement are not part of the context of this Agreement, are merely labels to
assist in locating such articles and sections, and shall be ignored in
construing this Agreement.
 
8.4 Counterparts; Facsimile Signatures. This Agreement may be executed in
multiple counterparts, each of which shall be deemed to be an original, but all
of which taken together shall constitute one and the same agreement. This
Agreement and any ancillary agreement, to the extent signed and delivered by
means of a facsimile machine, or by email in portable document format (.pdf),
shall be treated in all manner and respects as an original contract and shall be
considered to have the same binding legal effects as if it were the original
signed version thereof delivered in person.
 
8.5 Entire Agreement. This Agreement (including all exhibits, schedules, and
other documents referred to in this Agreement, all of which are hereby
incorporated by reference), constitutes the entire agreement and supersedes all
prior agreements and understandings, both written and oral, among the Parties
with respect to the subject matter of this Agreement.
 
8.6 No Third Party Beneficiaries. Nothing contained in this Agreement, expressed
or implied, is intended or shall be construed to confer upon or give to any
person, firm, corporation or legal entity, other than the Parties, any rights,
remedies or other benefits under or by reason of this Agreement.
 
8.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Utah without regard to principles of
conflicts of law.
 
8.8 Successors; Assignment. This Agreement shall be binding upon, inure to the
benefit of and be enforceable by and against the Parties and their respective
heirs, personal representatives, successors, and assigns. Neither this Agreement
nor any of the rights, interests or obligations under this Agreement shall be
transferred or assigned by any of the Parties without the prior written consent
of the other Parties.
 
8.9 Remedies Cumulative. All rights and remedies of each Party under this
Agreement shall be cumulative and in addition to all other rights and remedies
which may be available to that Party from time to time, whether under any other
agreement, at law, or in equity.
 
8.10 Expenses. Each Party shall bear its or his respective legal, accounting,
and other costs and expenses associated with the Transactions contemplated by
this Agreement (including without limitation the costs of any brokers and
financial advisors).
 
8.11 Announcements. This Agreement and the Transactions contemplated herein
shall be confidential and no Party shall disclose any information relating to
the Transactions contemplated by this Agreement without the prior written
consent of a the other Party, except for such disclosures to such professional
advisors as may be necessary or appropriate in order to enter into this
Agreement and consummate the Transactions contemplated by this Agreement. The
provisions of this section will be subject to each Party’s obligation to comply
with applicable requirements of federal or state laws or any governmental order
or regulation.
 
 
 

--------------------------------------------------------------------------------

 
8.12 Severability. With respect to any provision of this Agreement finally
determined by a court of competent jurisdiction to be unenforceable, such court
shall have jurisdiction to reform such provision so that it is enforceable to
the maximum extent permitted by applicable law, and the Parties shall abide by
such court’s determination. If any provision of this Agreement cannot be
reformed, such provision shall be deemed to be severed from this Agreement, but
every other provision of this Agreement shall remain in full force and effect.
 
8.13 Representation.  This Agreement has been drafted by separate independent
counsel to both Parties after mutual negotiations.  The Parties intend that no
rule of construction shall apply against either Party as the drafter of this
Agreement.
 


 
 
[REMAINDER OF THE PAGE INTENTIONALLY BLANK]

 


 


 

 
 

--------------------------------------------------------------------------------

 

Each of the undersigned confirms that it or he has read and fully understands
this Agreement and the schedules and exhibits attached hereto and signs this
Agreement as of the date first set forth above.
 
SELLER:
ACTIVECARE, INC.
 
 
By:                                          
                                                                  
Name: Michael Acton
Title: Chief Financial Officer
BUYER:
THE HORROCKS COMPANY, LLC
 
 
By:                                        
                                                                   
Name: Celeste Horrocks
Title:   Manager




 
Signature Page to Asset Purchase Agreement
 


 
 

--------------------------------------------------------------------------------

 

Schedule 1.1(a)
 
Tangible Personal Property Assets
 
Domain Names
 
www.volusol.com
 
www.shopvolusol.com
 


 

 
 

--------------------------------------------------------------------------------

 



 
Schedule 1.2(b)
 
Excluded Assets
 
None
 

 
 

--------------------------------------------------------------------------------

 



 
Schedule 1.7
 
Purchase Price Allocation
 
Buyer and Seller agree to allocate the Purchase Price and all other relevant
items as follows:


 

 Asset Class/Description  Fair Market Value      I Cash  $0 (none).      II
Publicly Traded Securities  $0 (none).      III Accounts Receivable  $70,000.00.
     IV Inventory  $35,000.00.      V Property, plant, equipment (“PP&E”)
 $115,000.00.      VI Other Intangibles (except Goodwill)  $0 (none).      VII
Goodwill and Going Concern Value  Balance of the Purchase Price, assumed
liabilities and applicable closing costs as adjusted to reflect post-Closing
adjustments.


 
 

--------------------------------------------------------------------------------

 



 

 
 

--------------------------------------------------------------------------------

 

Schedule 4.2
 
Employees
 
Chelsea Kilpack
 
Christine Kilpack
 
Kyle Laller
 

 
 

--------------------------------------------------------------------------------

 



 
Exhibit A
 
Assignment of Lease
 
RECORDING REQUESTED BY AND WHEN
RECORDED RETURN TO:


The Horrocks Company, LLC
58 Roberts Circle
 
Farmington, UT 84025
 


 



--------------------------------------------------------------------------------

(The space above this line is for Recorder’s use.)


ASSIGNMENT OF LEASE AGREEMENT


THIS ASSIGNMENT LEASE AGREEMENT (“Agreement”), is dated as of this June 13, 2013
(“Assignment Date”), by and between ActiveCare, Inc., a Delaware corporation
(“Assignor”), whose mailing address is 1365 West Business Park Drive, Orem,
Utah, 84058 and The Horrocks Company, LLC (“Assignee”) whose mailing address is
58 Roberts Circle, Farmington, Utah, 84025, collectively, the “Parties,” and
individually, a “Party.”


RECITALS:


A.            Assignor is the “Lessee” under that certain Lease Agreement (the
“Lease Agreement”) dated November 9, 2010, with the following as “Lessor”:
Phoenix 2006 Partners, LLC.

 
B.            Assignor is selling its interest in the Volu-Sol Reagents business
(the “Business”) currently conducted at the Premises to Assignee pursuant to
that certain Asset Purchase Agreement dated as of June 13, 2013 (the “Purchase
Agreement”) pursuant to which Assignor has agreed to sell and assign to Lessee
the assets used in the Business.




NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:


1.             ASSIGNMENT AND ASSUMPTION OF TRUST DEED.


1.1           Assignment.  Assignor hereby assigns, sets over, transfers and
conveys to Assignee all of Assignor’s right, title, interest and obligations in,
to and under the Lease Agreement.


 
 

--------------------------------------------------------------------------------

 
1.2           Acceptance.  Assignee hereby accepts such assignment and the
rights granted herein, and expressly assumes and agrees to observe and perform
all of the agreements, conditions, covenants and terms of Lease Agreement on the
part of Assignor thereunder to be kept, observed and performed, to the extent
the same are attributable to the period from and after the Closing Date, and to
indemnify and hold Assignor harmless from all obligations and liabilities with
respect thereto arising from and after the date hereof.


2.             GENERAL PROVISIONS.


2.1           Recitals and Exhibits.  The Recitals above and Exhibit “A”
attached hereto are incorporated into, and constitute an integral part of, this
Agreement.


2.2           Binding Effect.  This Agreement shall be binding upon, and shall
inure to the benefit of, the Parties and their respective heirs, personal
representatives, successors and assigns.


2.3           Attorneys’ Fees.  If any Party brings or commences a legal
proceeding to enforce any of the terms of this Agreement, the prevailing Party
in such action shall have the right to recover reasonable attorneys’ fees and
costs from the other Party, to be fixed by the court in such action.
 
2.4           Authority.  Each of the individuals who have executed this
Agreement represents and warrants that: (a) he or she is duly authorized to
execute this Agreement on behalf of the Party for which he or she executes; (b)
all corporate, partnership, trust or other action necessary for such Party to
execute and perform the terms of this Agreement have been duly taken by such
Party; and (c) no other consent, signature and/or authorization is necessary for
such Party to enter into and perform the terms of this Agreement.


2.5           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original and all of which shall constitute a
single instrument, and shall be effective upon execution of one or more of such
counterparts by each of the Parties hereto.


[Signatures on following page]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the
Assignment Date.


 

 Assignor:  Assignee:      ACTIVECARE, INC.,  The Horrocks Company, LLC  a
Delaware corporation  a Utah limited liability company    
 By:                                                     
 By:                                                        Name: Michael Acton
 Name: Celeste Horrocks  Title: Chief Financial Officer  Title: Manager

 
 

 STATE OF UTAH  )        :ss      COUNTY OF SALT LAKE  )    



On this 13th day of June, 2013, before me, the undersigned, a Notary Public in
and for said State, personally appeared Michael Acton, to me known to be the
Chief Financial Officer of ActiveCare, Inc., a Delaware corporation, the entity
that executed the foregoing instrument, and acknowledged to me that the said
instrument is the free and voluntary act and deed of said entity, for the uses
and purposes therein mentioned, and on oath stated that he is authorized to
execute the said instrument.


WITNESS MY HAND and official seal hereto affixed the day, month and year in this
certificate first above written.


  
 
 


 

       Notary Public in and for the State of Utah

 
 
 
STATE OF UTAH
)       :ss     COUNTY OF SALT LAKE )    


 
On this 13th day of June, 2013, before me, the undersigned, a Notary Public in
and for said State, personally appeared Celeste Horrocks, to me known to be the
Manager of The Horrocks Company, LLC, a Utah limited liability company, the
entity that executed the foregoing instrument, and acknowledged to me that the
said instrument is the free and voluntary act and deed of said entity, for the
uses and purposes therein mentioned, and on oath stated that he is authorized to
execute the said instrument.


WITNESS MY HAND and official seal hereto affixed the day, month and year in this
certificate first above written.
 
 
 

 



      Notary Public in and for the State of Utah

 

 
 

--------------------------------------------------------------------------------

 

ACKNOWLEDGED AND ACCEPTED:




LESSOR:




By: ______________________________________________
Name: Phoenix 2006 Partners, LLC
Title: _____________________________________________

 
 

--------------------------------------------------------------------------------

 

EXHIBIT “A”


REAL PROPERTY LOCATED IN SALT LAKE COUNTY, STATE OF UTAH, DESCRIBED AS FOLLOWS
(copy of Lease Agreement also attached):


5095 West 2100 South
Salt Lake City, Utah 84120

 
 

--------------------------------------------------------------------------------

 



 
Exhibit B
 
Form of Bill of Sale
 

 
 

--------------------------------------------------------------------------------

 

BILL OF SALE
 
This BILL OF SALE (this “Bill of Sale”), dated as of June 13, 2013, is being
executed and delivered by the undersigned pursuant to that certain Asset
Purchase Agreement, dated as of June 13, 2013 (the “Purchase Agreement”), by and
between ACTIVECARE, INC., a Delaware corporation (“Seller”), and THE HORROCKS
COMPANY, LLC, a Utah limited liability company (“Buyer”).
 
WHEREAS, capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to them in the Purchase Agreement; and
 
WHEREAS, subject to the terms and conditions of the Purchase Agreement, Buyer is
acquiring the Assets of the Volu-Sol Business from Seller.
 
NOW, THEREFORE, in consideration of the foregoing and in consideration of the
mutual agreements, provisions and covenants contained herein and in the Purchase
Agreement, and subject to and in accordance with the Purchase Agreement, Seller
and Buyer hereby agree as follows:
 
1. Assignment.  Seller hereby sells, transfers, conveys, assigns and delivers to
Buyer all of Seller’s right, title and interest in, to and under the Assets
(other than the Lease), provided, however, that Seller does not hereby sell,
transfer, convey, assign and deliver to Buyer any of the Excluded Assets.
 
2. Purchase Agreement.  This Bill of Sale is in accordance with and is subject
to all of the representations, warranties, covenants, exclusions and indemnities
set forth in the Purchase Agreement, all of which are hereby incorporated herein
by reference.  In the event of any conflict between this Bill of Sale and the
Purchase Agreement, the terms of the Purchase Agreement shall control.
 
3. Further Assurances.  At and from time to time following the Closing, Seller
and Buyer shall, and shall use reasonable efforts to cause their respective
affiliates, members, directors, officers, personnel, independent contractors,
agents, and other representatives to, execute, deliver, file and record any and
all agreements, instruments, certificates or other documents and take such other
actions as may be reasonably necessary or desirable to effectuate the sale,
transfer, conveyance, assignment and delivery of the Assets.  Without in any way
limiting the foregoing, Seller shall promptly perform all actions reasonably
requested by Buyer to vest, establish and confirm ownership of the Assets in
Buyer to the extent contemplated in the Purchase Agreement.
 
4. Facsimile Signature; Counterparts.  Facsimile or electronic transmission in
portable document format of any signed original document or retransmission of
any signed facsimile or electronic transmission in portable document format will
be deemed to have the same legal effect as delivery of an original.  This Bill
of Sale may be executed in one or more counterparts, each of which when executed
shall be deemed to be an original, but all of which shall constitute but one and
the same agreement.
 

 
 

--------------------------------------------------------------------------------

 



 
           IN WITNESS WHEREOF, Seller and Buyer have caused this Bill of Sale to
be executed as of the date first above written.


SELLER:
 
ACTIVECARE, INC.
 
 
By:                                             
                                                                    
Name: Michael Acton
Title: Chief Financial Officer
BUYER:
 
THE HORROCKS COMPANY, LLC
 
 
By:                                      
                                                                   
Name: Celeste Horrocks
Title: Manager



 

 
 

--------------------------------------------------------------------------------

 



 


 
Exhibit C
 
Domain Name Assignment Agreement
 
DOMAIN NAME ASSIGNMENT AGREEMENT
 
This DOMAIN NAME ASSIGNMENT AGREEMENT (this “Agreement”) is made as of June 13,
2013 (the “Effective Date”), by and between ACTIVECARE, INC., a Delaware
corporation (“Seller”), and THE HORROCKS COMPANY, LLC, a Utah limited liability
company (“Buyer”).
 
WHEREAS, Seller and Buyer are parties to that certain Asset Purchase Agreement,
dated as of June 13, 2013 (the “Purchase Agreement”).  Capitalized terms used
but not otherwise defined herein shall have the respective meanings ascribed to
them in the Purchase Agreement.
 
WHEREAS, Seller has registered each of the domain names set forth on Schedule A
attached hereto (collectively, the “Domain Names”); and
 
WHEREAS, pursuant to the Purchase Agreement, Buyer desires for Assignee to
acquire all of Seller’s right, title and interest in and to the Domain Names.
 
NOW THEREFORE, for good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1.           Seller hereby sells, assigns, transfers, conveys and delivers to
Assignee, its successors and assigns, all of Seller’s right, title and interest
in and to the Domain Names, including, without limitation, all registrations
therefor (including, without limitation, the right to bring an action for any
and all past infringement of the rights being assigned and the right to collect
and retain any proceeds therefrom, and any priority right that may arise from
any such Domain Names).
 
2.           At and from time to time following the Closing, Seller shall take
such actions as required by Section 4.4 (Further Assurances) of the Purchase
Agreement in regard to this Agreement.
 
3.           This Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original, but all of which when taken together shall constitute one and the
same agreement.  Each counterpart may be delivered by facsimile or electronic
transmission in portable document format, which transmission shall be deemed to
have the same legal effect as, and to be delivery of, an originally executed
document.
 


 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each party hereto has duly executed this Agreement as of the
date first above written.
 




 
SELLER:
 
ACTIVECARE, INC.
 
 
By:                                                                                                              
Name: Michael Acton
Title: Chief Financial Officer
BUYER:
 
THE HORROCKS COMPANY, LLC
 
 
By:                                       
                                                                
Name: Celeste Horrocks
Title: Manager



 

--------------------------------------------------------------------------------